DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 7-8, 13-17, 19-23, 25-26, 28-29, 31-34, and 36-37 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hsu et al. (CN2016111373620, later published in the United State as US 2019/0276308. Publication US 2019/0276308 is used below because it is published in English).
Regarding to claim 1, Hsu teaches a method comprising:
transferring multiple discrete components from a substrate, the discrete components being adhered to the substrate by a dynamic release layer (Fig. 9, transferring multiple discrete components 1201-1206 from substrate 1110, the discrete components being adhered to the substrate by a dynamic release layer 1113), the transferring including:
individually transferring each of one or more first discrete components from the substrate to a first destination using a first laser-assisted transfer process, the first discrete components not satisfying a quality criterion (Fig. 13, [0074], lines 3-5, lines 9-10, [0106], last 2 lines, individually transferring each of one or more first discrete components 1202/1206 from the substrate 1110 to a first destination 1150 using a first laser-assisted transfer process, the first discrete components 1202/1206 are unqualified elements); and
transferring multiple second discrete components from the substrate to a second destination using a second laser-assisted transfer process, the second discrete components satisfying the quality criterion (Fig. 15, [0075], last 4 lines, transferring multiple second discrete components 1201/1203/1204/1205 from the substrate 1110 to a second destination 1230 using a second laser-assisted transfer process, the second discrete components satisfying the quality criterion).
Regarding to claim 2, Hsu teaches transferring the multiple second discrete components comprises transferring fewer than all of the second discrete components such that one or more second discrete components remain adhered to the substrate (Fig. 15, components 1202/1206 are not transferred in this step).
Regarding to claim 7, Hsu teaches reducing an adhesion of the dynamic release layer prior to transferring the one or more first discrete components (Fig. 13; [0106], last 3 lines).
Regarding to claim 8, Hsu teaches reducing the adhesion of the dynamic release layer comprises exposing the dynamic release layer to one or more of heat and ultraviolet light ([0106], lines 1-3).
Regarding to claim 13, Hsu teaches the second destination comprises a target substrate, and comprising bonding the transferred second discrete components to the target substrate (Fig. 15, [0075], last 3 lines, [0068], last 9 lines).
Regarding to claim 14, Hsu teaches the second destination comprises a target substrate having circuit components, and in which the method comprises interconnecting circuit components of the transferred second discrete components to the circuit components of the target substrate (Fig. 15, [0075], last 3 lines, [0068], last 9 lines).
Regarding to claim 15, Hsu teaches transferring the discrete components from a donor substrate to the substrate (Fig. 8, transferring the discrete components from donor substrate 1210 to the substrate 1110).
Regarding to claim 16, Hsu teaches transferring the discrete components from the donor substrate to the substrate comprises contacting the dynamic release layer on the substrate to the discrete components on the donor substrate (Fig. 8, transferring the discrete components from the donor substrate 1210 to the substrate 1110 comprises contacting the dynamic release layer 1113 on the substrate 1110 to the discrete components on the donor substrate 1210).
Regarding to claim 17, Hsu teaches singulating the discrete components on the donor substrate (Fig. 8, the discrete components on the donor substrate 1210 were singulated).
Regarding to claim 19, Hsu teaches the donor substrate comprises a wafer ([0068], lines 7-13, growth substrate is a wafer).
Regarding to claim 20, Hsu teaches applying the dynamic release layer to the substrate ([0053], last 2 lines).
Regarding to claim 21, Hsu teaches a method comprising:
transferring discrete components from a carrier substrate to each of multiple target substrates, the discrete components being adhered to the carrier substrate by a dynamic release layer (Fig. 9, transferring multiple discrete components 1201-1206 from carrier substrate 1110, the discrete components being adhered to the carrier substrate by dynamic release layer 1113),  the transferring including:
transferring a first set of the discrete components to a first target substrate using a laser-assisted transfer process, the discrete components in the first set sharing a first characteristic (Fig. 13, [0074], lines 3-5, lines 9-10, [0106], last 2 lines, transferring first discrete components 1202/1206 to first target substrate 1150 using a first laser-assisted transfer process, the first discrete components 1202/1206 are unqualified elements); and
using the laser-assisted transfer process, transferring a second set of the discrete components to a second target substrate, the discrete components in the second set sharing a second characteristic different from the first characteristic (Fig. 15, [0075], last 4 lines, transferring second set of discrete components 1201/1203/1204/1205 to second target substrate 1230 using a second laser-assisted transfer process, the second discrete components are qualified elements).
Regarding to claim 22, Hsu teaches transferring the discrete components from multiple carrier substrates to the multiple target substrates (Figs. 8-15, transferring the discrete components 1201-1206 from multiple carrier substrates 1210/1110 to the multiple target substrates 1150/1230).
Regarding to claim 23, Hsu teaches transferring the discrete components consecutively from each of the multiple carrier substrates (Fig. 8, transferring the discrete components from the carrier substrate 1210; Fig. 15, transferring the discrete components from carrier substrate 1110).
Regarding to claim 25, Hsu teaches the transferring comprises:
transferring the first set of the discrete components to the first target substrate in a transfer system (Fig. 13, transferring the first set of the discrete components to the first target substrate 1150 in a transfer system);
removing the first target substrate from a transfer position in the transfer system (Fig. 15, the first target substrate 1150 is removed from the transfer system); and
placing the second target substrate in the transfer position for transfer of the second set of the discrete components (Fig. 15, placing the second target substrate 1230 in the transfer position for transfer of the second set of the discrete components).
Regarding to claim 26, Hsu teaches the discrete components comprise LEDs ([0044], line 4), and in which the first and second characteristics comprise one or more of an optical characteristic and an electrical characteristic (the first characteristic is NO-GOOD (unqualified), the second characteristic is GOOD (qualified)).
Regarding to claim 28, Hsu teaches transferring the first and second sets of discrete components to the first and second target substrates comprises at least one of concurrently transferring some or all of the discrete components in the first set to the first target substrate, or concurrently transferring some or all of the discrete components in the second set to the second target substrate (Fig. 15).
Regarding to claim 29, Hsu teaches transferring a set of discrete components to the corresponding target substrate comprises transferring the discrete components in the set onto a layer of die catching material disposed on a top surface of the target substrate (Fig. 13, element 1151).
Regarding to claim 31, Hsu teaches reducing an adhesion of the dynamic release layer (Fig. 13; [0106], last 3 lines).
Regarding to claim 32, Hsu teaches reducing the adhesion of the dynamic release layer comprises exposing the dynamic release layer to one or more of heat and ultraviolet light [0106], lines 1-3).
Regarding to claim 33, Hsu teaches transferring the discrete components from a donor substrate to the carrier substrate (Fig. 8, transferring the discrete components from donor substrate 1210 to carrier substrate 1110).
Regarding to claim 34, Hsu teaches transferring the discrete components from the donor substrate to the carrier substrate comprises contacting the dynamic release layer on the carrier substrate to the discrete components on the donor substrate (Fig. 8, transferring the discrete components from the donor substrate 1210 to the substrate 1110 comprises contacting the dynamic release layer 1113 on the substrate 1110 to the discrete components on the donor substrate 1210).
Regarding to claim 36, Hsu teaches the donor substrate comprises a wafer ([0068], lines 7-13, growth substrate is a wafer).
Regarding to claim 37, Hsu teaches applying the dynamic release layer to the substrate ([0053], last 2 lines).
Claims 21-27, 29-34, and 36-37 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pokhriyal et al. (U.S. Patent Application Publication No. 2017/0301660).
Regarding to claim 21, Pokhriyal teaches a method comprising: transferring discrete components from a carrier substrate to each of multiple target substrates, the discrete components being adhered to the carrier substrate by a dynamic release layer ([0031], lines 1-6), the transferring including:
transferring a first set of the discrete components to a first target substrate using a laser-assisted transfer process, the discrete components in the first set sharing a first characteristic (Fig. 7A, Fig. 8, [0043], lines 1-10, [0044], lines 1-10, transferring first discrete components 10G to first target substrate 401 using a first laser-assisted transfer process, the first discrete components 10G emit green wavelength of light); and
using the laser-assisted transfer process, transferring a second set of the discrete components to a second target substrate, the discrete components in the second set sharing a second characteristic different from the first characteristic (Fig. 7A, Fig. 8, [0043], lines 1-10, [0044], lines 1-10, transferring send discrete components 10B to second target substrate 402 using laser-assisted transfer process, the first discrete components 10B emit blue wavelength of light)).
Regarding to claim 22, Pokhriyal teaches transferring the discrete components from multiple carrier substrates to the multiple target substrates (Fig. 7A, [0043], lines 1-10, transferring the discrete components from multiple carrier substrates 301G/B/G/S to the multiple target substrates 401/402/403/404).
Regarding to claim 23, Pokhriyal teaches transferring the discrete components consecutively from each of the multiple carrier substrates (Figs. 8E-L).
Regarding to claim 24, Pokhriyal teaches the transferring comprises transferring discrete components from a first carrier substrate to one or more of the target substrates in a transfer system; removing the first carrier substrate from a transfer position in the transfer system; placing a second carrier substrate in the transfer position; and transferring discrete components from the second carrier substrate to one or more of the target substrates (LEDs 10G/B/R/S are transfers to each of target substrates 401/402/403/404, one of a time, one target substrate is removed from transfer tool when completed and another is target substrate loaded).
Regarding to claim 25, Pokhriyal teaches the transferring comprises transferring the first set of the discrete components to the first target substrate in a transfer system; removing the first target substrate from a transfer position in the transfer system; and placing the second target substrate in the transfer position for transfer of the second set of the discrete components (LEDs 10G/B/R/S are transfers to each of target substrates 401/402/403/404, one of a time, one target substrate is removed from transfer tool when completed and another is target substrate loaded).
Regarding to claim 26, Pokhriyal teaches the discrete components comprise LEDs ([0042], lines 1-5), and in which the first and second characteristics comprise one or more of an optical characteristic and an electrical characteristic (the first characteristic is GREEN light, the second characteristic is BLUE light).
Regarding to claim 27, Pokhriyal teaches transferring the first and second sets of discrete components to the first and second target substrates comprises transferring each of the discrete components in the first and second sets individually to the first and second target substrates (Figs. 8M-P).
Regarding to claim 29, Pokhriyal teaches transferring a set of discrete components to the corresponding target substrate comprises transferring the discrete components in the set onto a layer of die catching material disposed on a top surface of the target substrate (Fig. 8M, element 14).
Regarding to claim 30, Pokhriyal teaches the die catching material to each target substrate ([0050], last 4 lines).
Regarding to claim 31, Pokhriyal teaches reducing an adhesion of the dynamic release layer ([0069], last 7 lines).
Regarding to claim 32, Pokhriyal teaches reducing the adhesion of the dynamic release layer comprises exposing the dynamic release layer to one or more of heat and ultraviolet light ([0069], last 7 lines).
Regarding to claim 33, Pokhriyal teaches transferring the discrete components from a donor substrate to the carrier substrate (Fig. 8, transferring the discrete components from donor substrate 1210 to carrier substrate 1110).
Regarding to claim 34, Pokhriyal teaches transferring the discrete components from the donor substrate to the carrier substrate comprises contacting the dynamic release layer on the carrier substrate to the discrete components on the donor substrate (Fig. 3-4, [0021], lines 1-3).
Regarding to claim 36, Pokhriyal teaches the donor substrate comprises a wafer ([0021], lines 1-5).
Regarding to claim 37, Pokhriyal teaches applying the dynamic release layer to the substrate ([0034], lines 6-8).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (CN2016111373620, published in the United State as US 2019/0276308. Publication US 2019/0276308 is used below because it is published in English), as applied to claim 1 above, and view of Pokhriyal et al. (U.S. Patent Application Publication No. 2017/0301660).
Regarding to claim 3, Hsu does not explicitly disclose individually transferring each of one or more of the second discrete components that remain adhered to the substrate to the second destination. Pokhriyal teaches individually transferring each of one or more of discrete components that remain adhered to the substrate to a destination (Fig. 8K-L). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hsu in view of Pokhriyal to individually transfer each of one or more of the second discrete components that remain adhered to the substrate to the second destination in order to ensure adhesion, thus to enhance reliability.
Regarding to claim 4, Pokhriyal teaches the multiple second discrete components form an array of discrete components at the second destination, and in which individually transferring each of one or more of the second discrete components that remain comprises transferring each remaining second discrete component to an empty position in the array (Fig. 8K-L).
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (CN2016111373620, published in the United State as US 2019/0276308. Publication US 2019/0276308 is used below because it is published in English), as applied to claim 1 above, and view of Mizuno et al. (U.S. Patent No. 8,361,268).
Regarding to claim 5, Hsu does not clearly show the second laser-assisted transfer process comprises irradiating multiple regions on a top surface of the dynamic release layer, each of the irradiated regions being aligned with a corresponding one of the second discrete components, in which the irradiation causes the second discrete components to be concurrently released from the substrate. Mizuno teaches a laser-assisted transfer process comprises irradiating multiple regions on a top surface of a dynamic release layer, each of the irradiated regions being aligned with a corresponding one of discrete components, in which the irradiation causes the discrete components to be concurrently released from a substrate (Fig. 1B, column 4, lines 5-10). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hsu in view of Mizuno to irradiate multiple regions on a top surface of the dynamic release layer, each of the irradiated regions aligned with a corresponding one of the second discrete components, in which the irradiation causes the second discrete components to be concurrently released from the substrate, in order to prevent scattering, thus to increase accuracy.
Regarding to claim 6, Hsu does not clearly show the first laser-assisted transfer process comprises, for each of the first discrete components irradiating a region on a top surface of the dynamic release layer, the region being aligned with the first discrete component, in which the irradiation causes the first discrete component to be released from the substrate. Mizuno teaches a first laser-assisted transfer process comprises, for each of the first discrete components, irradiating a region on a top surface of the dynamic release layer, the region being aligned with the first discrete component, in which the irradiation causes the first discrete component to be released from the substrate (Fig. 1B, column 4, lines 5-10). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hsu in view of Mizuno to comprise in the first laser-assisted transfer process, for each of the first discrete components, irradiating a region on a top surface of the dynamic release layer, the region being aligned with the first discrete component, in which the irradiation causes the first discrete component to be released from the substrate, in order to prevent scattering, thus to increase accuracy.
Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (CN2016111373620, published in the United State as US 2019/0276308. Publication US 2019/0276308 is used below because it is published in English), as applied to claim 1 and claim 9 above, and view of Menard et al. (U.S. Patent Application Publication No. 2013/0273695).
Regarding to claim 9, Hsu teaches the second destination comprises a target substrate (Fig. 15). Hsu does not clearly disclose transferring the multiple second discrete components to the second destination comprises transferring the multiple second discrete components onto attachment elements disposed on a top surface of the target substrate. Menard teaches a destination comprises a target substrate, and in which transferring the multiple second discrete components to the second destination comprises transferring the multiple second discrete components onto attachment elements disposed on a top surface of the target substrate (Fig. 2D, element 30, [0095], lines 1-3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hsu in view of Menard to transfer the multiple second discrete components onto attachment elements disposed on a top surface of the target substrate, then cure the attachment element, in order to increase adhesion, thus to enhance reliability.
Regarding to claim 10, Menard teaches curing the attachment elements to bond the multiple second discrete components to the target substrate ([0095], lines 1-3).                        
Regarding to claim 11, Menard teaches curing the attachment elements comprises exposing the attachment elements to one or more of heat, ultraviolet light, and mechanical pressure ([0098], last 5 lines).
Regarding to claim 12, Menard teaches applying the attachment elements to the target substrate (Fig. 2D).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (CN2016111373620, published in the United State as US 2019/0276308. Publication US 2019/0276308 is used below because it is published in English), as applied to claim 1 and claim 9 above, and view of Uhm et al. (U.S. Patent No. 9,406,644).
Regarding to claim 18, Hsu does not clearly disclose the donor substrate comprises a dicing tape.  Uhm teaches a donor substrate comprises a dicing tape (column 3, line 50). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hsu in view of Uhm to comprise in the donor substrate a dicing tape in order to increase flexibility.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467. The examiner can normally be reached M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU A VU/Primary Examiner, Art Unit 2828